Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00181-CV

                                          Robert CORLEY,
                                             Appellant

                                                   v.

                   Timothy CORLEY, Jason Corley and Century Oaks Land LLC,
                                         Appellees

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI02547
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 30, 2021

PETITION FOR PERMISSIVE APPEAL DENIED; DISMISSED FOR WANT OF
JURISDICTION

           Appellant, Robert Corley, has filed a petition for permissive appeal, seeking to challenge

an interlocutory order denying his partial motion for summary judgment and granting a motion of

summary judgment in favor of appellees, Timothy Corley, Jason Corley, and Century Oaks Land

LLC.

           To be entitled to a permissive appeal from an interlocutory order that would not otherwise

be appealable, the requesting party must establish that (1) the order to be appealed involves a

“controlling question of law as to which there is a substantial ground for difference of opinion”
                                                                                                       04-21-00181-CV


and (2) an immediate appeal from the order “may materially advance the ultimate termination of

the litigation.” See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); see also TEX. R. APP. P. 28.3.

         Having fully considered appellant’s petition, we deny the petition for permissive appeal.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); TEX. R. APP. P. 28.3(e)(4); see also Sabre

Travel Int’l, Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d 725, 732 (Tex. 2019) (“Texas courts of

appeals have discretion to accept or deny permissive interlocutory appeals . . . .”). 1 Accordingly,

we dismiss this appeal for lack of jurisdiction. See Durairaj v. Durairaj, No. 04-19-00271-CV,

2019 WL 3937275, at *1 (Tex. App.—San Antonio Aug. 21, 2019, no pet.) (mem. op.) (per

curiam) (denying a petition for permissive appeal and dismissing the appeal for lack of

jurisdiction).

                                                            PER CURIAM




1
  We recognize that the denial of a petition for permissive appeal does not prevent the Texas Supreme Court from
reaching the merits of the underlying interlocutory order. See Sabre Travel Int’l, 567 S.W.3d at 733 (“If the trial court
concludes that the threshold requirements are satisfied and certifies the interlocutory order according to section
51.014(d), it ‘permits an appeal’ from the order, and [the Texas Supreme] Court’s jurisdiction is then proper under
section 22.225(d) regardless of how the court of appeals exercises its discretion over the permissive appeal.”).


                                                          -2-